UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6207



STUART A. MIDDLETON,

                                             Plaintiff - Appellant,

          versus


MICHAEL S. HAMDEN; RICHARD E. GIROUX; THEODIS
BECK; JAMES B. FRENCH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-01-848-5-H)


Submitted:   April 25, 2002                    Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stuart A. Middleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Stuart Middleton seeks to appeal the district court’s order

dismissing as frivolous his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint.        We dismiss the appeal for lack of jurisdiction because

Middleton’s notice of appeal was not timely filed.

        Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).                    This appeal period is “mandatory and

jurisdictional.”             Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

        The district court’s order was entered on the docket on

December 21, 2001.                Middleton’s notice of appeal was filed on

January 25, 2002.* Because Middleton failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                         We dispense with oral argument

because the facts and legal contentions are adequately presented in




        *
          For the purpose of this appeal, we assume that the date appearing on the notice of appeal
is the earliest date it could have been given to prison officials for mailing. See Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).


                                                   2
the materials before the court and argument would not aid the

decisional process.




                                                    DISMISSED




                              3